WOODLEY, Judge.
The conviction is for burglary of a private residence at night; the punishment, 15 years.
The record contains no bills of exception and no exceptions to the court’s charge, and no brief has been filed in appellant’s behalf.
The statement of facts shows that appellant was apprehended in possession of property which had been taken from the private residence of Larry Eugene Eddy in the nighttime, and appellant’s written confession was introduced in evidence, without objection, in which he admitted pushing the door open, entering Eddy’s house and taking the shoes and clothing which he had in his possession when stopped by police officers a few minutes later.
Appellant did not testify and offered no witness other than his mother whose testimony had no bearing upon the burglary.
The evidence sustains the conviction and we find no error.
The judgment is affirmed.